Title: To George Washington from John Hall, 22 October 1758
From: Hall, John
To: Washington, George



Dear Sir
Lake Geo. [N.Y.] 8th [Roman calendar month, i.e., October] 22d 1758

this is the 4th Lr I have wrote you this Campn for all wch have not b⟨een⟩ so happy as to receve one in return.
I cant account for the Loss of yr ⟨illegible⟩ any other Way than by attributg it to Business, wch your Warfare must naturally involve you in⟨.⟩ an active mind like yours steadily bent on a glorious persuit, ought not to be wean’d to a more trifling Attention, that as to this point I freely absolve you, earnestly hoping, when you have divested yourself of Business, you’l once more look on me in the Numr of yr Acquaintance.
What may be the fate of our Arms yr Way I know not, but I hope for Success, not more through a Spirit of Patriotism, or the principles of a Sold⟨ier⟩ than a Certainty of its throwing an additional Lustre, on the Man I esteem.
I read with infinite regret, the Loss off poor Baker & Campbell, I think the Bullets fly your Way as ours—They seem more to be directed by Envy, than guided by fate.
Its out of my power to write any News—& Its none to tell you I am with sincere Affection Yr most obt hbe Servt

Jno. Hall


P.S. My kind Coms. Wait on Majr Halkett & Col. Bird to whom I now writ⟨mutilated⟩—pardn the freedom of the inclos⟨mutilated⟩.

